Case 2:19-cv-04951-GRB-SMG Document 35 Filed 09/25/19 Page 1 of 1 PageID #: 299




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  SEOUL SEMICONDUCTOR CO., LTD.
  and SEOUL VIOSYS CO., LTD.,                          Civil Action No. 2:19-cv-04951-KAM-RML

                           Plaintiffs,
      v.
                                                       MOTION FOR ADMISSION PRO HAC
  SATCO PRODUCTS, INC.,                                VICE

                           Defendant.



           Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the Southern

 and Eastern Districts of New York, I, Nicholas A. Brown, hereby move this Court for an Order for

 admission to practice pro hac vice to appear as counsel on behalf of Defendant SATCO

 PRODUCTS, INC., in the above-captioned action.

           I am a member in good standing of the Bar of the State of California, and there are no

 pending disciplinary proceedings against me in any state or federal court. Submitted concurrently

 with this motion is a certificate of good standing issued by the Supreme Court of the State of

 California as of September 18, 2019, and the affidavit required by Local Civil Rule 1.3.

 Dated: September 24, 2019
                                         /s./Nicholas A. Brown_______________________
                                         Nicholas Brown
                                         Greenberg Traurig, LLP
                                         4 Embarcadero Center Suite 3000
                                         San Francisco CA 94111
                                         Email: brownn@gtlaw.com
                                         Tel: (415) 655-1271
                                         Fax: (415) 520-5609

                                         Attorney for Defendant SATCO PRODUCTS, INC.




 ACTIVE 45545703v1
